                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

RON C. EVERETT,

       Petitioner,
                                                        CIVIL ACTION NO.
 v.
                                                      5:18-cv-00237-TES-CHW
 STATE OF GEORGIA JUSTICE
 SYSTEM,

       Respondent.

                   ORDER DISMISSING HABEAS PETITION
______________________________________________________________________________

       Plaintiff filed a “Petition for Plain Error Review” [Doc. 7], which the United States

Magistrate Judge construes as a motion under Federal Rule of Criminal Procedure 52(b)

and recommends the Court dismiss as a successive petition for habeas relief under 28

U.S.C. § 2254. See generally [Doc. 10]. Petitioner filed an objection to the Magistrate Judge’s

recommendation, and the Court therefore reviews Petitioner’s petition for plain error

review de novo. See 28 U.S.C. § 636(b)(1).

       In 2007, Plaintiff was convicted in the Superior Court of Chatham County, Georgia

for committing robbery by force, aggravated assault, kidnapping, and elder abuse. [Doc.

5, p. 3]; Everett v. State, 677 S.E.2d 394, 394 (Ga. Ct. App. 2009). In his petition for plain

error review, Petitioner complains that the superior court failed to apply the reasonable

doubt standard in his criminal proceedings. [Doc. 7, p. 11]. He requests that the Court

review this issue for clear error under Federal Rule of Criminal Procedure 52(b), which
allows a court to consider any “plain error that affects substantial rights” even if the error

“was not brought to the court’s attention.”

       The Magistrate Judge correctly determined that Petitioner’s argument constitutes

a collateral attack on his state-court conviction, which can only be maintained via a

petition for writ of habeas corpus under 28 U.S.C. § 2254. See Heck v. Humphrey, 512 U.S.

477, 481 (1994) (“[H]abeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement . . . .”). But where a state prisoner has

already attempted to attack his state-court conviction in federal district court, he must

seek and obtain permission from “the appropriate court of appeals” before filing a second

or successive habeas petition. 28 U.S.C. § 2244(b)(3)(A). This petition is Petitioner’s sixth

federal attack, at least, on his 2007 conviction. See [Doc. 5, pp. 3–4 (listing Petitioner’s

other federal habeas petitions)]. Therefore, this petition is successive, and there is no

evidence that the Eleventh Circuit Court of Appeals gave Petitioner permission to file

another habeas petition. Accordingly, the Magistrate Judge appropriately recommended

that this petition be dismissed.

       Nevertheless, Petitioner objects to the Magistrate Judge’s determination that

“[b]ecause Mr. Everett was convicted in a state court, the Federal Rules of Criminal

Procedure are not applicable.” [Doc. 10, p. 1]. But the Magistrate Judge’s determination

was correct. The Federal Rules of Criminal Procedure apply only to “criminal




                                              2
proceedings” in the federal courts, 1 and Section 2254 actions are civil in nature. Fed. R.

Civ. P. 1(a)(1); United States v. Frady, 456 U.S. 152, 181, 183 (1982) (Brennan, J., dissenting)

(describing a Section 2254 action as “a civil collateral review procedure for state

prisoners” and highlighting the fact that the Federal Rules of Civil Procedure—as

opposed to the Federal Rules of Criminal Procedure—supplement Section 2254’s

procedures when appropriate).

        Having found no error in the Magistrate Judge’s conclusions, the Court ADOPTS

the Report and Recommendation [Doc. 10] over Petitioner’s objections and MAKES IT

THE ORDER OF THE COURT. Accordingly, Petitioner’s Petition for Plain Error Review

[Doc. 7] is DISMISSED.

        SO ORDERED, this 22nd day of April, 2019.

                                                         s/Tilman E. Self, III
                                                         TILMAN E. SELF, III, Judge
                                                         UNITED STATES DISTRICT COURT




1This includes pending criminal actions removed to federal court pursuant to 28 U.S.C. § 1455. See Fed. R.
Crim. P. 1(a)(4).


                                                    3
